Title: To George Washington from Portsmouth, N.H., Citizens, c.9 September 1795
From: Citizens of Portsmouth, New Hampshire
To: Washington, George


          
            [c.9 Sept. 1795]
          
          We the subscribers Merchants and others Inhabitants of the town of Portsmouth in the State of New Hampshire would represent to the President of the United States.
          That in our opinion the Treaty lately concluded betwen the United States and Great Britain, as recommended to be ratified by the Senate, is advantageous to the commercial and other interests of our country, has on equal terms ensured us peace and all its blessings; while the Nations, with whom we are connected are engaged in the most destructive war recorded in the annals of mankind.
          That these being our sentiments, we conceive ourselves under obligation to declare them; As the address of the Inhabitants of Portsmouth in town meeting to the executive of the United

States against the ratification of the Treaty might otherwise appear to be the unanimous voice of the Town.
          That we rely on the wisdom of those, to whom the Constitution of our country has committed the determination of questions of this kind—and in this instance strongly feel the impropriety of interference, as our best interests may be hazarded in our future engagements with foreign Nations, from their supposing that no confidence can be placed in the negociations of the constitutional powers of the Country.
          And we do present this address to assure the President of our firm reliance on his exercising the rights vested in him by the Constitution, for the lasting happiness of his Country.
          
            Signed by forty Persons, Inhabitants of Portsmouth.
          
        